         Case 1:20-cv-05088-PKC Document 35 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
SALVATORE L. AZZARA,                   :
                                       :
                Plaintiff,             :            Case No.: 1:20-cv-05088-PKC
                                       :
      -against-                        :
                                       :
RESTORBIO, INC., CHEN SCHOR,           :
JEFFREY A. CHODAKEWITZ, PAUL           :
FONTEYNE, MICHAEL GRISSINGER,          :
JONATHAN SILVERSTEIN, DAVID            :
STEINBERG, and LYNNE SULLIVAN          :
                                       :
                Defendants.            :
                                       :
-------------------------------------- X


                         NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses his claims in the above-captioned action against

Defendants as moot. This notice of dismissal is being filed with the Court before service by

Defendants of either an answer or a motion for summary judgment.



Dated: October 5, 2020                      Respectfully submitted,

                                            MONTEVERDE & ASSOCIATES PC

                                            /s/Juan E. Monteverde______________________
                                            Juan E. Monteverde (JM-8169)
                                            The Empire State Building
                                            350 Fifth Avenue, Suite 4405
                                            New York, New York 10118
                                            Tel: 212-971-1341
                                            Fax: 212-202-7880

                                            Attorney for Plaintiff
